          Case 1:20-mj-00140-DAR Document 4 Filed 07/28/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
              v.                                      :       MAG. NO. 20-140 (DAR)
                                                      :
MOHAMMAD SHAKHZAD,                                    :
                                                      :
                    Defendant.                        :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) and 18 U.S.C. §

3142 (f)(2)(A) of the federal bail statute. The government requests that the following points and

authorities, as well as any other facts, arguments and authorities presented at the detention hearing,

be considered in the Court’s determination regarding pretrial detention.

                                      I. Procedural History

       The defendant is charged by criminal complaint with one count of Unlawful Possession of

a Firearm and Ammunition by a Person Convicted of Crime Punishable by Imprisonment for a

Term Exceeding One Year, in violation of Title 18 U.S.C. § 922(g)(1). At today’s initial

appearance, the government intends to orally move for detention pending trial pursuant to the

above-referenced provisions of the federal bail statute, and any additional provisions that may

apply upon review of the Pretrial Services Agency report. Upon agreement with the defense and

in light of the current national public health emergency related to COVID-19, the government

intends to immediately proceed to the detention hearing.
            Case 1:20-mj-00140-DAR Document 4 Filed 07/28/20 Page 2 of 6




                              II. Legal Authority and Argument

       As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”

18 U.S.C. § 3142(f). Specifically, the presentation of hearsay evidence is permitted. Id.; United

States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is not required

to “spell out in precise detail how the government will prove its case at trial, nor specify exactly

what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986); United

States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should not

be used as a discovery device and cross-examination should be limited to the disputed issues, since

the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge to

obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the facts and

circumstances in this case require the Court to conclude that there is no condition or combination

of conditions that would assure the safety of the community. See 18 U.S.C. ' 3142(e)(1).

       A.      Nature and Circumstances of the Offenses Charged

       On Tuesday, July 21, 2020, Officer J. K. Johnson of the Metropolitan Police Department

(MPD) Sixth District was flagged down by a citizen in the unit block of Division Avenue Northeast

in Washington, D.C. concerning an individual asleep at the wheel of a Volkswagen Jetta, bearing


                                                 2
          Case 1:20-mj-00140-DAR Document 4 Filed 07/28/20 Page 3 of 6




Maryland registration of 1EC8569. The vehicle was stopped in front of 4 Division Avenue

Northeast, halfway in the lane of travel and halfway in the parking lane. Officer J. K. Johnson

approached the driver side window and observed an individual, later identified as the defendant

Mohammad Shakhzad, asleep in the driver’s seat. The vehicle was running and the keys were in

the ignition. The defendant was the sole occupant of the vehicle.

       Officer J. K. Johnson tapped on the driver’s side window to wake up the defendant. When

the defendant woke up, Officer J. K. Johnson asked for the defendant’s driver’s license and

registration. The defendant stated that he did not have it to give to the officer. Officer J. K. Johnson

asked the defendant to step out of the vehicle and the defendant complied. Officer J. K. Johnson

observed a firearm in plain view on the driver’s seat, directly under where the right leg of the

defendant would have been when he was seated in the vehicle. Officer C. Johnson arrived on the

scene and also viewed the firearm on the driver’s seat. The defendant was placed under arrest.

While being placed under arrest, the defendant admitted to using cocaine.

       After the arrest, officers observed a syringe on the driver’s side floorboard of the vehicle

driven by the defendant. A Washington Area Law Enforcement System (WALES) National Crime

Information Center (NCIC) check of the vehicle registration revealed that the vehicle was

registered to the defendant. Additionally, the defendant was identified by a Virginia Driver’s

License that was found on his person in a search incident to his arrest, despite telling officers that

he didn’t have one.

       The firearm that was recovered from the driver’s seat where the defendant was seated was

determined to be a black Glock 19, .9 millimeter semiautomatic handgun with a serial number of




                                                   3
            Case 1:20-mj-00140-DAR Document 4 Filed 07/28/20 Page 4 of 6




TCE165. When it was recovered, it was loaded with one (1) round in the chamber and fifteen

(15) rounds in an unknown capacity magazine.

       B.      Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against the defendant is very strong. The defendant was discovered

by law enforcement asleep behind the wheel of a running vehicle, halfway in the lane of travel and

halfway in the parking lane. The vehicle was registered to the defendant and he was the sole

occupant. The defendant refused to provide his driver’s license to law enforcement and was

stepped out of the vehicle. After the defendant got out of the vehicle, a loaded firearm was observed

in plain view on the driver’s seat, directly under where the defendant was seated. The firearm was

loaded with one (1) round in the chamber and fifteen (15) rounds in the magazine.                The

defendant’s interaction with law enforcement, and the recovery of the firearm were captured on

body worn camera footage.

       C.      The Defendant’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weigh in favor of

detention. The defendant has the following prior convictions:

                  Possession of a Controlled Dangerous Substance, Felony Possession of a
                   Controlled Dangerous Substance (Virginia, 2015)

                  Identity Theft: Obtain ID to Avoid Arrest (Virginia, 2012)

                  Drugs: Possess Schedule I or II (Virginia, 2012)

                  Drugs: Possess Schedule I or II (Virginia, 2012)

                  Bail Reform Act Violation – Misdemeanor (Washington, D.C., 2012)

                  Possession of a Controlled Dangerous Substance (Maryland, 2009)

                                                 4
            Case 1:20-mj-00140-DAR Document 4 Filed 07/28/20 Page 5 of 6




                  Assault: On Family Member (Virginia, 2008)

                  Drugs: Possess Schedule I or II (Virginia, 2007)

                  Drugs: Possess Schedule III (Virginia, 2007)

                  Attempted Possession of a Controlled Substance – Misdemeanor

The government submits that the defendant should not be released.

       D.      Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. The current charge is not the

defendant’s first felony offense, as noted in his criminal history. The defendant’s prior convictions

covers a myriad of offenses which the government finds concerning. Additionally, based on the

Pretrial Services Agency report, the defendant has three pending matters in Alexandria, Virginia,

with charges of Failure to Appear, Reckless Driving and Driving Under Revocation. The defendant

is the subject of a non-extraditable warrant in those matters, which has been pending since August

14, 2018, a period of almost two (2) years. In light of this, as well as the defendant’s bench warrant

history and his failure to appear risk assessment of high, the government views the defendant as a

serious risk of flight. Moreover, the defendant has two active civil protection orders in separate

cases, which explicitly state that the defendant is prohibited from possessing a firearm.

       In this case, the defendant was discovered by law enforcement out in the community, asleep

in a vehicle, which was partially in the travel lane. A loaded firearm was discovered underneath

the defendant when he was stepped out of the vehicle. The firearm that the defendant possessed in

this case had the potential to cause serious bodily injury to or the death of innocent persons in the

community. For these reasons, the government submits that the Court should order the defendant’s

                                                  5
          Case 1:20-mj-00140-DAR Document 4 Filed 07/28/20 Page 6 of 6




detention during the pendency of this case to protect the community.

                                       III. Conclusion

       The government respectfully requests that the Court issue an Order granting its motion that

the defendant be held without bond pending trial.



                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188

                                     By:      /s/ Lisa N. Walters
                                             Lisa N. Walters
                                             D.C. Bar No. 974-492
                                             Assistant United States Attorney
                                             Violent Crime and Narcotics Trafficking Section
                                             United States Attorney’s Office for D.C.
                                             555 Fourth Street, N.W., Fourth Floor
                                             Washington, D.C. 20530
                                             E-mail: Lisa.Walters@usdoj.gov
                                             Telephone: (202) 252-7499



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Carlos Vanegas, this 22nd day of July, 2020.
                                                         /s/
                                                    Lisa N. Walters
                                                    Assistant United States Attorney




                                                6
